Title: From James Madison to William Harris Crawford, 29 June 1816
From: Madison, James
To: Crawford, William Harris


        
          Dear Sir,
          Montpellier, June 29th, 1816.
        
        I return the draught of instructions to the Commissioners for treating with the Chicasaw Indians.
        Not being aided by a map, I am not sure that I understand distinctly all your demarkations. I take for granted they are correct, unless it be otherwise in the reference to the portion of the Chicasaw lands lying within the State of Tennessee. You will be able to decide on re-examining that part of the document. After obtaining the lands on the Tombigbee, and those running up to the Tennessee river, the order in which the other purchases ought to be pressed is of importance. Will it not be best to give preference to the tract within Kentucky, if that State concur in the price? The tract being remote and small, the Chicasaws may be the less unwilling to part with it; and its containing claims of Revolutionary officers is another consideration deserving notice. If the State of Tennessee retains its anxiety for the lands within its limits between the Tennessee River and the Mississippi, it may be well to prefer efforts for obtaining that cession to the purchase of lands to which there are no State claims, and which are not immediately essential to the great object of providing for the security of our Gulf frontier.
        I think you have given too great a scope to the Commissioners in referring to the market proceeds of the land (page 3) as the ultimatum. The sum would be enormous for an Indian purchase, and the more so, as the Chickasaw claim, however strong, is opposed by other claims which may fairly derogate from its worth. Your reference in another place to the customary rates for extinguishing Indian titles, with a liberal discretion to exceed

them, seems a better, because a safer course. I have accordingly interlined a modification, which you will regard as a general idea only, to be varied and expressed as you chuse.
        I enclose a different mode of stating the decreasing annuity to be paid in lieu of a gross sum or an ordinary annuity, which you will incorporate in your own phraseology. There appeared to be some danger of a construction which would take the whole intrinsic value of the lands for the sum to be divided into annuities.
      